Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it is not descriptive.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shearer (US PG-PUB No. 20170213206 A1).
Regarding claim 20, Shearer teaches a method for credential provisioning using an administration entity ("AE") subsystem, the method comprising: at the AE subsystem: receiving, from an electronic device, a communication (paragraph [0049]: the administration entity subsystem may receive, from the host electronic device, host transaction data (communication) including host transaction credential data) comprising: a unique user identifier of a user of the electronic device when the electronic device is authenticated for an account of the AE subsystem (paragraph [0032]: AE subsystem 400 may be provided by any suitable administration and/or commercial entity that may offer various services (communication) to a user of device 100 and/or a user of device 100′ via user-specific log-in information (authentication) to a user-specific account with that administration entity (e.g., via user-specific identification (unique user identifier) and password combinations)); and an ownership token (paragraph [0049]: the administration entity subsystem may obtain unique voucher data (ownership token)); after the receiving, determining, using the received communication, that the ownership token was stored at the AE subsystem for a funding account prior to the receiving (paragraph [0049]: At operation 506 of process 500, the administration entity subsystem may store the unique voucher (storing the ownership token) data against... the host transaction credential data of the received host transaction data. Paragraph [0074]: token associated with a client user account at AE subsystem 400 (e.g., an iCloud™ account token - AE Locker)); and in response to the determining, facilitating the automatic loading on the electronic device of a credential for the funding account (paragraph [0049]: the administration entity subsystem may communicate the unique voucher data to at least one of the host electronic device, the client electronic device, and the service provider subsystem. Paragraph [0024]: once the unique host transaction voucher (ownership token) is received by client device 100′, client device 100′ (electronic device) may redeem the voucher (automatic loading of credential)).
Claim Rejections - 35 USC § 103
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shearer (US PG-PUB No. 20170213206 A1) in view of Vasu et al (US PG-PUB No. 20170270517 A1) and Holtmanns et al (US PG-PUB No. 20120239936 A1).
Regarding claim 1, Shearer teaches:
A method for increasing the efficiency of credential provisioning using an administration entity ("AE") subsystem, the method comprising: at the AE subsystem: a first electronic device is fully authenticated for a user account of the AE subsystem (paragraph [0005]: at an administration entity subsystem, receiving, from a host electronic device (first electronic device), host transaction data including host transaction credential data.  Paragraph [0067]: If a user of host device 100 is willing and able to select or confirm a particular payment credential for use in funding the potential transaction in response to transaction request data 666 received at operation 616, process 600 may proceed to operation 625, at which device 100 may receive intent and authentication by a user of host device 100 (first electronic device is authenticated for a user account) to utilize a specific credential for carrying out the potential transaction for a particular merchant, product, price, and shipping destination based on potential transaction data 666).
provisioning on the first electronic device a credential associated with the funding account (paragraph [0021]:  provisioning a first transaction credential (credential associated with a funding account) on host device 100 (first electronic device));
generating an ownership token based on the credential and a user of the user account (paragraph [0007]: the administration entity subsystem to generate a unique voucher (ownership token) that can be redeemed (provisioned) by a client electronic device to obtain the host transaction credential data. Paragraph [0074] further discloses the client device ID 119′ and/or a token associated with a client user account (token based on the credential and a user of the user account) at AE subsystem 400 (e.g., an iCloud™ account token), which may be common to both a user of host device 100 and a user of client device 100′); and
storing the ownership token in an AE locker of the user account (paragraph [0049]: the administration entity subsystem (AE) may store the unique voucher (storing the ownership token) data against... the host transaction credential data of the received host transaction data. Paragraph [0074] further discloses the token associated with a client user account at AE subsystem 400 (e.g., an iCloud™ account token - AE Locker));
storing the ownership token on the second electronic device (paragraph [0049]: the administration entity subsystem may communicate (storing) the unique voucher (ownership token) data to...the client electronic device (second electronic device));
after the storing the ownership token on the second electronic device, receiving from the second electronic device a request to provision the credential on the second electronic device (paragraph [0022]: client device 100' (second electronic device) may share any suitable data with an identified and selected host device 100 for requesting that such a transaction credential on host device 100 be shared with SP subsystem 200 for funding the transaction on behalf of client device 100' (request to provision the credential on the second electronic device));
determining that the received request to provision comprises the ownership token; and in response to the determining, automatically provisioning on the second electronic device the credential (paragraph [0025]: in response to host device 100 receiving a client transaction (or payment) request from client device 100' (e.g., via an IDS service facilitated by AE subsystem 400) ... host device 100 may share host transaction credential data or host payment credential data of a credential provisioned on host device 100 with AE subsystem 400 ... host transaction credential data may then be shared with client device 100' via host device 100 using a unique host transaction voucher (ownership token) communicated from AE subsystem 400 to host device 100 that may then be communicated from host device 100 to client device 100' ... while that voucher may then be redeemed by client device 100' (credentials are provisioned on the second device)).
Shearer does not appear to explicitly teach requesting and receiving proof of ownership of a funding account as pre-provisioning steps. However, Vasu et al teach requesting proof of ownership of a funding account (paragraph [0073]: The request for provisioning message may include … a primary account number (PAN) (proof of ownership) associated with the user's account and a reference number associated with the request for provisioning); in response to the requesting, receiving from the first electronic device the requested proof of ownership (paragraph [0010]:  receiving, at a server computer, a provisioning request (includes the proof of ownership) to provision a credential to a mobile device);
Shearer and Vasu et al are both considered to be analogous to the claimed invention because they are in the same field of provisioning credentials to mobile devices. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have the credential transferring process disclosed by Shearer with adding requesting/receiving proof of ownership of a funding account as disclosed by Vasu et al. One of ordinary skill in the art would have been motivated to make these modifications in order to enhance an authentication process as suggested by Vasu et al in paragraph [0067].
Shearer does not appear to explicitly teach authenticating the second electronic device for the user account. However, Holtmanns et al teach a second electronic device is fully authenticated for the user account (paragraph [0024]: When the new device is available, the user authenticates the new device (second electronic device) with a password or other suitable authentication mechanism).
Shearer and Holtmanns et al are both considered to be analogous to the claimed invention because they are in the same field of transferring credentials using electronic devices. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have the credential transferring process disclosed by Shearer with adding authentication to the second electronic device disclosed by Holtmanns et al. One of ordinary skill in the art would have been motivated to make these modifications in order to allow users to store and use their credentials securely as suggested by Holtmanns et al in paragraph [0002].
Regarding claim 11, Shearer and Vasu et al and Holtmanns et al, hereinafter SVH, teaches all of the features with respect to claim 1, as outlined above.
	Shearer further teaches in response to the receiving the requested proof of ownership, storing at the AE subsystem the ownership token against data indicative of a type of the received proof of ownership (Paragraph [0049]: the administration entity subsystem may store the unique voucher (ownership token) data against administration host transaction credential data. Paragraph [0037] further discloses a credential may include credential data that may be assigned to a user/consumer and that may be stored securely on electronic device 100, such as a credit card payment number (e.g., a device primary account number ("DPAN"), DPAN expiry date, CVV, etc. - proof of ownership)).
Regarding claim 12, SVH teaches all of the features with respect to claim 11, as outlined above.
	Shearer further teaches in response to the determining but prior to the automatically provisioning on the second electronic device the credential, assessing potential fraud using the data indicative of the type of the received proof of ownership (paragraph [0048]:  Fraud system component 480 of AE subsystem 400 may be configured to run an administration entity fraud check (assessing potential fraud) on a transaction credential based on data known to the administration entity about the transaction credential and/or the user associated with a user account with the administration entity).
Regarding claim 13, SVH teaches all of the features with respect to claim 1, as outlined above.
	Shearer further teaches in response to the receiving the requested proof of ownership, storing at the AE subsystem the ownership token against data indicative of a unique user identifier of a user of the first electronic device when the first electronic device is fully authenticated for the user account, wherein the determining that the received request to provision comprises the ownership token comprises using both the stored data indicative of the unique user identifier of the user of the first electronic device and a unique user identifier of a user of the second electronic device when the second electronic device is fully authenticated for the user account (paragraph [0074]: client device ID 119′ and/or a token associated with a client user account at AE subsystem 400, which may be common to both a user of host device 100 and a user of client device 100′).
Regarding claim 14, SVH teaches all of the features with respect to claim 1, as outlined above.
	Shearer further teaches wherein the generating the ownership token comprises performing a function on a unique user identifier of a user of the first electronic device when the first electronic device is fully authenticated for the user account, and wherein the determining that the received request to provision comprises the ownership token comprises recreating the ownership token by performing the function on a unique user identifier of a user of the second electronic device when the second electronic device is fully authenticated for the user account (paragraph [0074]: second security subsystem 492 may be configured to generate or otherwise access voucher (ownership token) data 682 that may be indicative of a unique host transaction voucher and then to store such a voucher against encrypted SP credential data 681).
Regarding claim 15, SVH teaches all of the features with respect to claim 1, as outlined above.
	Shearer further teaches wherein the first electronic device is the second electronic device (paragraph [0033]: it is to be understood that AE subsystem 400 may be operative to interact with or be associated with client device 100′ in any or all of the same ways that AE subsystem 400 may be operative to interact with or be associated with host device 100 (e.g., when a credential may be provisioned on client device 100′, such that client device 100′ may be operative to operate as a host device)).
Regarding claim 16, SVH teaches all of the features with respect to claim 1, as outlined above.
	Shearer further teaches wherein the first electronic device is different than the second electronic device (paragraph [0061]: IDS subsystem 471 of AE subsystem 400 may be operative to manage any suitable services made available to client device 100′ and/or host device 100, which may be operative to make associations between different devices and/or to automatically determine the status and/or capabilities of various devices (e.g., a family may have an account with AE subsystem 400 that may be associated with client device 100′ as well as multiple other devices, including host device 100)).
Regarding claim 17, SVH teaches all of the features with respect to claim 1, as outlined above.
	Shearer further teaches wherein the received proof of ownership comprises data indicative of information entered on the first electronic device by a user of the first electronic device in response to the requesting (paragraph [0055]: anytime a virtual credential is utilized by host device (first electronic device) 100 for a transaction, the payment network subsystem may receive an authorization or validation request or otherwise attempt to validate any received data indicative of that virtual credential (proof of ownership)).
Regarding claim 18, SVH teaches all of the features with respect to claim 1, as outlined above.
	Shearer further teaches wherein the received proof of ownership comprises at least one of: a primary account number; a card verification value; or a one-time verification code generated by a credential issuer (paragraph [0069]: Such host transaction credential data 675 may include any suitable data that may be operative to securely prove proper ownership (proof of ownership) of the particular secure element credential of host device 100 and necessary to make a payment with that credential, including, but not limited to, (i) token data (e.g., an actual FPAN or virtual DPAN, PAN expiry date, a card security code (e.g., a card verification code (“CVV”))).
Claims 2-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shearer (US PG-PUB No. 20170213206 A1), Vasu et al (US PG-PUB No. 20170270517 A1) and Holtmanns et al (US PG-PUB No. 20120239936 A1) in view of Tolba et al (US PG-PUB No. 8862888 B2).
Regarding claim 2 and 4, SVH teaches all of the features with respect to claim 1, as outlined above.
	SVH does not appear to explicitly teach authenticating the electronic device via three factor authentications. However, Tolba et al teaches fully authenticating the first/second electronic device for the user account at the AE subsystem via three factor authentications (Col 1, line 30-line 51: The described systems and methods relate to three-factor authentication that in various aspects include receiving a user's identification and password, a first factor of authentication, which is considered as something the user knows. A One Time Password (OTP). This is considered a second factor of authentication, which is something the user has. The user then speaks the OTP, and the user's voice and the OTP are recognized to authenticate the user. This is considered a third factor of authentication).
SVH and Tolba et al are both considered to be analogous to the claimed invention because they are in the same field of device authentication. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have the authentication process disclosed by SVH with adding three factor authentications disclosed by Tolba et al. One of ordinary skill in the art would have been motivated to make these modifications in order to restrict access to secure websites, secure computer systems and/or secure installations as suggested by Tolba et al (Col 1, lines 8-9).
Regarding claim 3, SVH teaches all of the features with respect to claim 2, as outlined above.
	SVH does not appear to explicitly teach authenticating the electronic device via three factor authentications. However, Tolba et al teaches fully authenticating the second electronic device for the user account at the AE subsystem via three factor authentications (Col 1, line 30-line 51: The described systems and methods relate to three-factor authentication that in various aspects include receiving a user's identification and password, a first factor of authentication, which is considered as something the user knows. A One Time Password (OTP). This is considered a second factor of authentication, which is something the user has. The user then speaks the OTP, and the user's voice and the OTP are recognized to authenticate the user. This is considered a third factor of authentication).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have the authentication process disclosed by SVH with adding three factor authentications disclosed by Tolba et al. One of ordinary skill in the art would have been motivated to make these modifications in order to restrict access to secure websites, secure computer systems and/or secure installations as suggested by Tolba et al (Col 1, lines 8-9).
Regarding claim 10, SVH teaches all of the features with respect to claim 1, as outlined above.
	SVH does not appear to explicitly teach, but Tolba et al teaches wherein the generating the ownership token comprises performing a cryptographic hash function on a combination of a unique credential identifier of the credential and a unique user identifier of a user of the first electronic device when the first electronic device is fully authenticated for the user account (Col 2, line 60-66: The present systems and methods may also employ a hash function, which may be based on this IMEI (International Mobile Equipment Identity - unique credential identifier) and/or IMSI (International Mobile Subscriber Identity - unique user identifier) to produce the encrypted OTP. Due to the one-way property of cryptographic hash functions, it is infeasible for an eavesdropper to reverse the hash function and obtain an earlier piece of the hash chain).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have credential provisioning process disclosed by SVH with adding cryptographic hash function disclosed by Tolba et al. One of ordinary skill in the art would have been motivated to make these modifications in order to enhance the security because it is infeasible for an eavesdropper to reverse the hash function and obtain an earlier piece of the hash chain as suggested by Tolba et al (Col 2, line 60-66).
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shearer (US PG-PUB No. 20170213206 A1), Vasu et al (US PG-PUB No. 20170270517 A1) and Holtmanns et al (US PG-PUB No. 20120239936 A1) in view of Forte (US PG-PUB No. 20150149359 A1).
Regarding claim 5, SVH teaches all of the features with respect to claim 1, as outlined above.
	Shearer further teaches prior to the requesting, fully authenticating the first electronic device for the user account at the AE subsystem by: authenticating a user-specific identifier and password combination received from the first electronic device (paragraph [0032]:  AE subsystem 400 may be provided by any suitable administration and/or commercial entity that may offer various services to a user of device 100 (first electronic device) and/or a user of device 100′ via user-specific log-in information to a user-specific account with that administration entity (e.g., via user-specific identification and password combinations)); determining, using AE security data received from the first electronic device, that a correct first AE security code was entered on the first electronic device (paragraph [0027]: host device 100 (first electronic device) may include any suitable host device identification information 119 (correct first AE security code), which may be accessible to processor 102 or any other suitable portion of device 100. Host device identification information 119 may be a telephone number or e-mail address or any unique identifier that may be associated with device 100.).
	SVH does not appear to explicitly teach out of band device verification of transactions. 
	However, Forte teaches authenticating an out of band verification code provided to the first electronic device and then received from the first electronic device (paragraph [0006]: the out-of-band device (electronic device) can receive the verification data (verification code) request from the verification service and/or can provide the verification data to the verification service via an out-of-band communication channel). 
	SVH and Forte are both considered to be analogous to the claimed invention because they are in the same field of transaction authentication and verification. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have the device authentication process disclosed by SVH with adding an out of band verification mechanism disclosed by Forte. One of ordinary skill in the art would have been motivated to make these modifications in order to prevent malware attacks such as man-in-the middle, as suggested by Forte (paragraph [0002]).
Regarding claim 6, SVH teaches all of the features with respect to claim 5, as outlined above.
	Shearer further teaches after the storing the ownership token in the AE locker of the user account but prior to the storing the ownership token on the second electronic device, fully authenticating the second electronic device for the user account at the AE subsystem by: authenticating the user-specific identifier and password combination received from the second electronic device (paragraph [0032]:  AE subsystem 400 may be provided by any suitable administration and/or commercial entity that may offer various services to a user of device 100 and/or a user of device 100′ (second electronic device) via user-specific log-in information to a user-specific account with that administration entity (e.g., via user-specific identification and password combinations)); determining, using AE security data received from the second electronic device, that a correct second AE security code was entered on the second electronic device (paragraph [0028]: client device 100′ (second electronic device) may include any suitable client device identification information 119′ (correct second AE security code), which may be accessible to processor 102′ or any other suitable portion of device 100′. Client device identification information 119′ may be a telephone number or e-mail address or any unique identifier that may be associated with device 100′).
	SVH does not appear to explicitly teach out of band device verification of transactions. 
	However, Forte teaches authenticating an out of band verification code provided to the second electronic device and then received from the second electronic device (paragraph [0006]: the out-of-band device (electronic device) can receive the verification data (verification code) request from the verification service and/or can provide the verification data to the verification service via an out-of-band communication channel). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have the device authentication process disclosed by SVH with adding an out of band verification mechanism disclosed by Forte. One of ordinary skill in the art would have been motivated to make these modifications in order to prevent malware attacks such as man-in-the middle, as suggested by Forte (paragraph [0002]).

Regarding claim 7, SVH and Forte teach all of the features with respect to claim 6, as outlined above.
	Shearer further teaches wherein the correct first AE security code is the same as the correct second AE security code (paragraph [0074]: client device ID 119′ (security code) and/or a token associated with a client user account at AE subsystem 400, which may be common to both a user of host device 100 and a user of client device 100′).
Regarding claim 8, SVH teaches all of the features with respect to claim 5, as outlined above.
	Shearer further teaches after the storing the ownership token in the AE locker of the user account but prior to the storing the ownership token on the second electronic device, fully authenticating the second electronic device for the user account at the AE subsystem by: authenticating the user-specific identifier and password combination received from the second electronic device (paragraph [0032]:  AE subsystem 400 may be provided by any suitable administration and/or commercial entity that may offer various services to a user of device 100 and/or a user of device 100′ (second electronic device) via user-specific log-in information to a user-specific account with that administration entity (e.g., via user-specific identification and password combinations)).
	SVH does not appear to explicitly teach out of band device verification of transactions. 
	However, Forte teaches authenticating an out of band verification code provided to the first electronic device and then received from the second electronic device (paragraph [0006]: the out-of-band device (electronic device) can receive the verification data (verification code) request from the verification service and/or can provide the verification data to the verification service via an out-of-band communication channel). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have the device authentication process disclosed by SVH with adding an out of band verification mechanism disclosed by Forte. One of ordinary skill in the art would have been motivated to make these modifications in order to prevent malware attacks such as man-in-the middle, as suggested by Forte (paragraph [0002]).
Regarding claim 9, SVH teaches all of the features with respect to claim 1, as outlined above.
	Shearer further teaches after the storing the ownership token in the AE locker of the user account but prior to the storing the ownership token on the second electronic device, fully authenticating the second electronic device for the user account at the AE subsystem by: authenticating a user-specific identifier and password combination received from the second electronic device (paragraph [0032]:  AE subsystem 400 may be provided by any suitable administration and/or commercial entity that may offer various services to a user of device 100 and/or a user of device 100′ (second electronic device) via user-specific log-in information to a user-specific account with that administration entity (e.g., via user-specific identification and password combinations)).
	SVH does not appear to explicitly teach out of band device verification of transactions. 
	However, Forte teaches authenticating an out of band verification code received from the second electronic device (paragraph [0006]: the out-of-band device (electronic device) can receive the verification data (verification code) request from the verification service and/or can provide the verification data to the verification service via an out-of-band communication channel). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have the device authentication process disclosed by SVH with adding an out of band verification mechanism disclosed by Forte. One of ordinary skill in the art would have been motivated to make these modifications in order to prevent malware attacks such as man-in-the middle, as suggested by Forte (paragraph [0002]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Holtmanns et al (US PG-PUB No. 20120239936 A1) in view of Vasu et al (US PG-PUB No. 20170270517 A1).
Regarding claim 19, Holtmanns et al teaches:
A method for credential provisioning using an administration entity ("AE") subsystem, the method comprising: at the AE subsystem: authenticating an electronic device for a user account of the AE subsystem (paragraph [0089]: Referring to FIG. 6, at 692, …  server 205 (which acts as a proxy - AE subsystem), receives at least an authentication token from … new device 110 (the new device is authenticated)); 
in response to the authenticating, identifying an ownership token (paragraph [0090]: At 694, the server 205 determines, in response to the received authentication token, a delegation token (identifying an ownership token)); 
in response to the identifying, providing the authenticated electronic device with access to the identified ownership token (paragraph [0091] At 696, the server 205 provides, based on the delegation token, one or more provisioned credentials to the new device 112);
in response to the receiving, determining that the electronic device has access to the identified ownership token; and in response to the determining, facilitating the automatic loading of the credential on the electronic device (paragraph [0091]: In some implementations, the server 205 provides may provide this information as noted above at 260L. Paragraph [0081] At 260L, the server 207A sends to the new device 112A the one or more credentials, so that the credentials can be installed on the TrEE 112B at 260M (loading the credentials on the electronic device)).
Holtmanns et al does not disclose that the ownership token (credentials) is for a funding account. However, Vasu et al teaches receiving from the electronic device a request to provision on the electronic device a credential for the funding account (paragraph [0010]:  receiving, at a server computer, a provisioning request to provision a credential to a mobile device. The credential is associated with an account of a user). Vasu et al further teaches the credential may be payment credential from payment token (ownership token) for payment account (funding account) as disclosed in paragraph [0037] – [0040]. 
Holtmanns et al and Vasu et al are both considered to be analogous to the claimed invention because they both teach credential provisioning on mobile device. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the credential re-provisioning taught by Holtmanns et al with the ownership token associated with a funding account because this would help to optimize the provisioning of payment credentials to mobile devices and utilize credentials for restricted transactions, as suggested by Vasu et al in paragraph [0008].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Wong et al. (US PG-PUB No. 20150046339 A1) discloses methods and systems for provisioning mobile devices with payment credentials.
Wagner et al. (US PG-PUB No.10949841 B2) discloses provisioning of access credentials Using device codes.
Dave et al. (US PG-PUB No. 20180349904 A1) discloses provisioning credentials on multiple electronic devices.
Brown et al. (US PG-PUB No. 20150348025 A1) discloses apparatuses and methods for using a primary user device to provision credentials onto a secondary user device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE M DAY whose telephone number is (571)272-0067. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.D./Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499